Citation Nr: 0531687	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  02-04 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left leg/knee 
disability.  

2.  Entitlement to service connection for loss of vision of 
the right eye.

3.  Entitlement to service connection for memory loss due to 
concussion.  

4.  Entitlement to service connection for a right leg/knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to July 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO). 

In November 2003, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  

The issues of entitlement to service connection for loss of 
vision in the right eye and entitlement to service connection 
for memory loss due to concussion are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran was treated in service for left and right 
knee complaints and his current disabilities have been 
related to service.  


CONCLUSIONS OF LAW

1.  A left leg/knee disability was incurred in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  

2.  A right leg/knee disability was incurred in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the issues being decided, the Board finds 
that the Agency of Original Jurisdiction (AOJ) has 
substantially satisfied the duties to notify and assist, as 
required by the Veterans Claims Assistance Act of 2000.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the appellant 
in proceeding with these issues given the favorable nature of 
the Board's decision with regard to these issues.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection. 38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition. 

Service medical records show that in October 1961, the 
veteran complained of tenderness in the right knee as a 
result of a basketball game when he fell on an asphalt 
surface.  He was seen on two occasions in November 1961 for 
complaints of knee pain due to basketball.  In June 1964, the 
veteran was treated for a sore leg with pain in the right 
thigh after working out, and pain int the left popliteal 
fossa.  The knees and calves were noted to be normal.  The 
impression was acute muscular spasm.  The veteran's service 
medical records show that in September 1963, he was treated 
for abrasions on the anterior tibia of the left leg, and 
early cellulitis, secondary to abrasions was diagnosed.  

The veteran was examined by VA in June 2004.  The examiner 
noted that the veteran had degenerative cartilages in his 
knees secondary to basketball in service.  After reviewing 
the veteran's history and examining the veteran, the examiner 
found that the veteran had degenerative arthritis with 
capsulitis of the knees and chondromalacia patella of the 
knees.  The examiner reported that it is as likely as not 
that the veteran's knee conditions are related to his in-
service activities and subsequent surgery.  

On these issues, the three requirements for service 
connection have been met.  There is inservice treatment, 
current disabilities and objective medical evidence 
associating the current findings with service.  As such 
service connection will be granted.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  

ORDER

Service connection for a left leg/knee disability is granted.  

Service connection for a right leg/knee disability is 
granted.  


REMAND

As noted above, in November 2003, the Board remanded this 
claim to the RO for additional development.  The RO was 
requested to have the veteran examined regarding his claim 
for service connection for memory loss due to concussion and 
for service connection for loss of vision in the right eye.  
The veteran was examined by VA in June 2004.  

As to the VA vision examination, the examiner was requested 
to provide an opinion with rationale as to the etiology of 
any eye disorder found to include the relationship, if any 
with the veteran's inservice treatment.  While the June 2004 
VA examiner noted that the veteran had amblyopia and central 
vision field defect of the right eye and ocular hypertension, 
no etiological opinion was provided.  A remand by the Board 
confers on the claimant, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Where the remand orders of the Board are 
not complied with, the Board itself errs in failing to ensure 
compliance.  

As to the VA neurological examination in June 2004, after 
examining the veteran, the clinician did not offer a 
diagnosis or opinion and noted that an MRI was ordered for 
further evaluation.  Record of this diagnostic test, if 
performed, has not been associated with the file and no 
addendum to the examination report is of record.  

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action:

1.  The RO should request that the VA 
clinician who examined the veteran for 
his vision evaluation review the 
examination report and provide an 
opinion, with complete rationale as to 
whether it is at least as likely as not 
(a 50 percent probability or greater) 
that any current eye disability is 
related to the veteran's inservice 
treatment.  If that examiner is not 
available, the file and examination 
report should be reviewed by an 
ophthalmologist and the requested opinion 
should be provided.  

2.  The RO should locate the report of 
the MRI referred to by the June 2004 VA 
neurologist, if performed, and associate 
it with the claims file.  If an MRI has 
not been performed, the RO should 
schedule the veteran for such a test.  
Should this be necessary, the veteran 
must be informed of the potential 
consequences of his failure to report for 
any scheduled examination, and a copy of 
this notification must be associated with 
the claims file.  

Then the RO should request that the June 
2004 VA  neurologist review the claims 
file and the examination report of June 
2004, and document the proper diagnosis 
for any neurological disorder manifested 
by memory loss.  In addition, the 
examiner should offer an opinion with 
complete rationale as to whether it is at 
least as likely as not (a 50 percent 
probability or greater) that any 
diagnosed disability is related to the 
veteran's service.  If the examiner of 
June 2004 is not available, the file and 
examination report should be reviewed by 
a neurologist and the requested 
information and opinion should be 
offered.  

3.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2005); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the RO should 
readjudicate the claims at issue in this 
appeal.

5.  If the benefits sought are not 
granted to the appellant's 
representative, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and provided an opportunity to 
respond.  In accordance with proper 
appellate procedures, the case should 
then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


